Citation Nr: 1047340	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  04-24 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318, based on a claim of clear 
and unmistakable (CUE) error in June 1993, and November 1995, 
rating actions that respectively awarded an increased rating for 
the Veteran's back disability and a total disability rating based 
on individual unemployability (TDIU), effective April 1, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to January 
1967.  The Veteran passed away in April 17, 2002.  The appellant 
is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2003 rating decision. 

In this case, as will be discussed in the body of the decision, 
from a plain reading of the appellant's contentions it is clear 
that in asserting a CUE was made, she was referring to a June 
1993 rating decision as well as to a November 1995 rating 
decision.  As such, the issue has been recaptioned above to take 
this into account.


FINDINGS OF FACT

1.  At the time of the June 1993 rating decision, the evidence 
clearly and unmistakably showed that the Veteran's lower back 
disability met the criteria for a 60 percent rating, effective 
from April 9, 1992, and that he was unemployable due to his 
service connected back disorder from that date. 

2.  At the time of his death April 17, 2002, but for CUE, the 
Veteran would have been rated at 100 percent for a period of more 
than 10 years.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the June 1993 rating decision 
has been shown; a 60 percent rating should have been awarded for 
the Veteran's lower back disability, effective April 9, 1992.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 3.400, 
4.71a, Diagnostic Code 5293 (1992). 

2.  Clear and unmistakable error in the November 1995 rating 
decision has been shown; TDIU benefits should have been awarded 
effective from the date of the receipt of the Veteran's claim, 
April 9, 1992.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a), 3.400 (1992).  

3.  Criteria for an award of DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 1318, 7105 
(West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran passed away on April 17, 2002 from 
causes that were determined in an October 2006 Board decision to 
be unrelated to the Veteran's time in military service.  As such, 
service connection for the cause of the Veteran's death was 
denied.  However, the appellant has also pursued a claim for DIC 
(Death and Indemnity Compensation) under 38 U.S.C.A. § 1318.  
Specifically, she has argued that the Veteran was unemployable on 
account of his service connected lower back disability at the 
time he filed his first claim for TDIU.  That claim was received 
on April 9, 1992.  The appellant has argued that if April 9, 1992 
was the effective date for the establishment of TDIU, then the 
Veteran would have been service connected at 100 percent for ten 
continuous years at the time of his death in April 2002 and she 
would therefore meet the criteria for DIC under 38 U.S.C.A. 
§ 1318.  

The relevant evidence in this case shows that on April 9, 1992, 
the Veteran submitted an informal claim for an increased rating 
for his service connected back disability, and TDIU benefits.  
After reviewing VA records dated between December 1991 and July 
1992, together with information from the Veteran's employer, in 
an August 1992 rating action, the RO granted the Veteran an 
increased evaluation for his back disability from 20 percent to 
40 percent, effective from December 1991, but denied entitlement 
to TDIU benefits.  In September and October 1992 correspondence, 
the Veteran expressed his disagreement with the RO's August 1992 
decision.  Thereafter, additional VA records were obtained, 
including those from a September 1992 hospitalization where the 
Veteran underwent a discectomy, and in a January 1993 rating 
action, the RO increased the schedular evaluation of the 
Veteran's back disability to 40 percent effective from December 
1991, assigned a temporary 100 percent evaluation for 
convalescence to run from September 1992 to April 1, 1993, and 
deferred any further decision regarding TDIU benefits until the 
convalescent period had expired.  

In the interim, the RO issued a statement of the case to the 
Veteran in January 1993 regarding TDIU benefits, and the Veteran 
perfected an appeal with respect to that issue in March 1993.  
Following VA examination of the Veteran in April 1993, the RO 
increased the schedular evaluation of the Veteran's low back 
disability to 60 percent, (the highest schedular evaluation), 
effective from April 1, 1993, but continued the denial of TDIU 
benefits.  The Veteran continued to pursue that appeal, and in a 
November 1995 rating decision, TDIU benefits were granted, 
effective from April 1, 1993.  The basis for this grant was the 
impairment caused by the Veteran's back disability.  

The Veteran did not appeal this decision and it became final.  An 
unappealed rating decision is final and binding based on the 
evidence of record at the time of such decision in the absence of 
CUE in the decision.  However, where evidence establishes CUE in 
a prior decision, the decision will be reversed or amended.  38 
U.S.C.A. § 7105(c); 38 U.S.C.A. § 3.105(a). 
 
There is a three-prong test for determining whether a prior 
determination involves CUE: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not been 
made, would manifestly have changed the outcome at the time it 
was made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 
Vet.App. 310 (1992).   
 
CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 
 
The appellant and her representative have recognized that in 
order for the appellant to become eligible for DIC, it must be 
shown that clear and unmistakable error was made in the effective 
date that was assigned for TDIU.  Essentially, as was discussed 
at the appellant's hearing before the Board, the evidence must 
show that the effective date for TDIU benefits must be from April 
9, 1992, and to have assigned any later date was CUE.  Because a 
TDIU rating is a component of an increased rating claim, the June 
1993 rating action that assigned a 60 percent evaluation from 
April 1, 1993, is also at issue here.  

At that time, applicable criteria provided for a 60 percent 
rating for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, little intermittent relief.

Effective dates for award of benefits was controlled by 38 C.F.R. 
§ 3.400, which essentially provided that an award of increase 
shall be from the later of the date of claim or date entitlement 
arose.  

TDIU benefits were assigned when the schedular rating is less 
than total when the disabled Veteran is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a).  For the 
time in question, the Veteran's only service connected disability 
was his back disorder.  

At the time of the June 1993 rating action, the evidence included 
VA records dated in December 1991, where the Veteran presented 
for lower back pain.  The doctor noted that the Veteran had pain 
in his back that radiated into his right leg and which caused 
numbness in both legs.  Movement increased the pain, and the 
examiner observed that the Veteran stood with great difficulty, 
had paravertebral muscle spasms, straight leg raises that were 
positive at 20 degrees, and decreased reflexes.  Complete bed 
rest was ordered.  February 1992 records showed the Veteran was 
unable to work since November 1991, and that he had increasing 
numbness.  Bed rest as needed was ordered, and the Veteran was 
referred to the pain clinic.  March 1992 records reflected the 
Veteran had lost over 100 days of work the prior year due to his 
back pain, and in April 1992, neurologic surgery was being 
considered.  A May 1992 MRI revealed a recent right herniation at 
L2-3, and August 1992 records reflect the conclusion surgery was 
needed to relieve the Veteran's acute symptoms.  As indicated 
above, that surgery was performed in September 1992, and a 
follow-up hospitalization for a period of 3 days occurred in 
November 1992, where it was noted the Veteran's pain had not 
improved following the surgery, and that he experienced numbness 
over the right foot.  There also was weakness in the lower 
extremities.  VA examination conducted in April 1993, noted the 
pain was worsening, that the Veteran walked with a cane, and that 
he "cannot work anymore."  

Also of record at the time of the 1993 decision, were documents 
showing that the Veteran had been terminated by his previous two 
employers on account of his back disability.  As indicated above, 
the Veteran was assigned a 100 percent evaluation from the date 
of the surgery until April 1, 1993, and then a 60 percent 
schedular evaluation from April 1, 1993.  

Reviewing the rating criteria again, it is clear that the 
evidence that was of record at the time of the June 1993 rating 
decision both supported and mandated the assignment of a 60 
percent rating.  There was unmistakable evidence of pronounced 
intervertebral disc syndrome.  This was manifested by medical 
evidence dated as early as in December 1991 showing sciatic 
neuropathy with characteristic pain, demonstrable muscle spasm, 
neurological findings appropriate to the site of the diseased 
disc, as well as little intermittent relief.  Only the failure to 
apply the correct criteria to the undisputed facts could result 
in a rating of less than 60 percent for the Veteran's back 
disability.  Thus, but for this error the Veteran would have been 
rated as 60 percent disabled due to his back disorder, effective 
from at least his April 9, 1992, date of claim.  

Likewise, at that time the evidence unmistakably demonstrated the 
Veteran was unemployable due to his service connected back 
disability.  He lost 100 days of work in 1991 due to his back 
disability, he was terminated from his employment in December 
1991 due to his back disability, and the surgery that was 
performed in 1992 did not improve his symptoms.  Indeed, as the 
RO also appears to have concluded, the symptoms actually worsened 
following the surgery.  Further, there was no evidence any other 
disability had this sort of impact on the Veteran's 
employability, a fact also essentially conceded in the November 
1995 decision that granted TDIU benefits.  

Thus, the failure to award a 60 percent schedular evaluation for 
the Veteran's low back disability, from April 9, 1992, was a 
clear and unmistakable error, and the November 1995 decision that 
only awarded TDIU benefits from April 1993, rather than April 
1992, was likewise erroneous.  

Turning to the criteria for DIC benefits, VA will pay DIC 
benefits to the surviving spouse of a deceased Veteran who was in 
receipt of, or entitled to receive compensation, at the time of 
his death for a service-connected disability that was rated 
totally disabling, even though the Veteran's service connected 
disability did not directly cause his death if one of the 
following criteria is met: 1) the disability was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death; 2) the disability was rated by the 
VA as totally disabling continuously since the Veteran's release 
from active duty and for at least 5 years immediately preceding 
death; or 3)  the Veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b).

In this case, as was established above, the Veteran's 60 percent 
schedular evaluation and the award of TDIU should have been 
granted as of the date his claim was received, April 9, 1992.  
The Veteran passed away more than ten years after that time, 
April 17, 2002.  As such, given the determination in this 
decision that April 9, 1992 is the correct effective date for the 
grant of TDIU, the Veteran may be considered to have had service 
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately preceding 
his death.  Therefore the criteria for DIC benefits under 
38 U.S.C.A. § 1318 have been met, and the appellant's claim is 
granted.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).


ORDER

CUE being found in the June 1993 rating action, it is revised to 
reflect that a 60 percent rating for the Veteran's lower back 
disability is assigned, effective from April 9, 1992. 

CUE being found in the November 1995 rating decision, it is 
revised to reflect an award of TDIU benefits, effective from 
April 9, 1992. 

DIC under 38 U.S.C.A. § 1318 is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


